Exhibit 10.7

Loan No. 1015003

PROMISSORY NOTE

(One-Month LIBO Rate, Adjusted Monthly)

 

$120,000,000.00    November 4, 2015

 

1. PROMISE TO PAY. FOR VALUE RECEIVED, the undersigned REDLANDS DC LP, a
Delaware limited partnership, formerly known as IIT Redlands DC LP, CAJON DC LP,
a Delaware limited partnership, formerly known as IIT Cajon DC LP, MIAMI DC III
LLC, a Delaware limited liability company, formerly known as IIT Miami DC III
LLC, MIAMI DC IV LLC, a Delaware limited liability company, formerly known as
IIT Miami DC IV LLC, MIAMI DC III LAND LLC, a Delaware limited liability
company, formerly known as IIT Miami DC III Land LLC, TAMARAC COMMERCE CENTER DC
II LLC, a Delaware limited liability company, formerly known as IIT Tamarac
Commerce Center II LLC, TAMARAC COMMERCE CENTER DC III LLC, a Delaware limited
liability company, formerly known as IIT Tamarac Commerce Center III LLC, LEHIGH
VALLEY CROSSING DC I LLC, a Delaware limited liability company, formerly known
as IIT Lehigh Valley Crossing DC I LLC, LEHIGH VALLEY CROSSING DC II LLC, a
Delaware limited liability company, formerly known as IIT Lehigh Valley Crossing
DC II LLC, LEHIGH VALLEY CROSSING DC III LLC, a Delaware limited liability
company, formerly known as IIT Lehigh Valley Crossing DC III LLC, BLUEGRASS DC
II LLC, a Delaware limited liability company, formerly known as IIT Bluegrass DC
II LLC (individually and collectively, “Borrower”), promise to pay to the order
of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”), via wire transfer, or by
such other means or at such other places as may be designated in writing by
Lender, the principal sum of ONE HUNDRED TWENTY MILLION AND NO/100ths Dollars
($120,000,000.00) or so much thereof as may from time to time be owing under
this Promissory Note (“Note”) by reason of advances by Lender to or for the
benefit or account of Borrower, with interest thereon, per annum, at one or more
of the Effective Rates (as hereinafter defined) calculated in accordance with
the terms and provisions of the Interest Rate Agreement attached hereto as
Exhibit A (based on a 360-day year and charged on the basis of actual days
elapsed). All sums owing hereunder are payable in lawful money of the United
States of America, in immediately available funds without offset, deduction or
counterclaim of any kind.

Various terms not otherwise defined herein are defined and described as follows:

“Business Day” means: (a) for all purposes other than as set forth in clause (b)
below, any day, except a Saturday, Sunday or any other day on which commercial
banks in New York, New York are authorized or required by law to close; and
(b) with respect to the determination of any LIBO Rate (as defined in the
Interest Rate Agreement attached hereto as Exhibit A), any day that is a day for
trading by and between banks in Dollar deposits in the London interbank market.

“Loan Agreement” is that certain Construction Loan Agreement dated as of the
date hereof between Borrower and Lender, as the same may be amended, modified,
supplemented or replaced from time to time.

 

2. INTEREST PAYMENTS. Interest accrued on this Note for amounts funded under the
Loan shall be due and payable on the first (1st) Business Day of each month
commencing with the first (1st) month after the date of this Note (“Due Date”).

 

3. MATURITY DATE. The outstanding principal balance of this Note, together with
all accrued and unpaid interest, shall be due and payable in full on November 3,
2017 (or such later date pursuant to Section 2.13 of the Loan Agreement, the
“Maturity Date”). Principal amounts outstanding hereunder, upon which repayment
obligations exist and interest accrues, shall be determined by the records of
Lender, which shall be deemed to be conclusive in the absence of clear and
convincing evidence to the contrary presented by Borrower.

 

4. SECURED NOTE. This Note is secured by, the mortgages, deeds of trust and
deeds to secure debt identified on Schedule 1 attached hereto (collectively, as
the same may be amended, modified, supplemented or replaced from time to time,
(“Security Instrument”) and the other Loan Documents.

 

Page 1 of 12



--------------------------------------------------------------------------------

LOAN NO. 1015003

 

5. DIRECT DEBIT. In order to assure timely payment to Lender of accrued
interest, principal, fees and late charges due and owing under the Loan
evidenced by this Note, Borrower and Guarantor, as applicable, hereby
irrevocably authorize Lender to directly debit the Master Operating Account
first and the Operating Account (as defined in the Loan Agreement) to the extent
there are not sufficient funds in the Master Operating Account for payment when
due of all such amounts payable to Lender. Borrower represents and warrants to
Lender that Borrower is the legal owner of the Operating Account. Guarantor
represents and warrants to Lender that Guarantor is the legal owner of the
Master Operating Account . Written confirmation of the amount and purpose of any
such direct debit shall be given to Borrower and Guarantor by Lender not less
frequently than monthly. In the event any direct debit of the Master Operating
Account is returned for insufficient funds, Borrower shall pay Lender upon
demand, in immediately available funds, all amounts and expenses due and owing
to Lender.

 

6. LATE CHARGE. If any interest or principal payment required hereunder is not
received by Lender (whether by direct debit or otherwise) on or before the
fifteenth (15th) calendar day following the first (1st) Business Day of the
month (regardless of whether the fifteenth (15th) day falls on a Saturday,
Sunday or legal holiday) in which it becomes due, Borrower shall pay, at
Lender’s option, a late or collection charge equal to four percent (4%) of the
amount of such unpaid payment (“Late Charge”).

 

7. PREPAYMENT. Provided no Default has occurred under the Loan Documents and is
continuing, Borrower may prepay this Note, whether voluntary, mandatory, upon
acceleration or otherwise, in whole or in part, without a prepayment penalty in
accordance with the terms of the Loan Agreement, upon prior written notice to
Lender as specified below.

As a condition to any prepayment, Borrower must give prior written notice to
Lender not less than ten (10) days prior to the payment date upon which the
prepayment shall be made. In connection with any prepayment, Borrower shall pay
any LIBO Rate Price Adjustment, as hereinafter defined and/or any termination
charges associated with any Swap Agreement(s) (as defined in the Loan Agreement)
between Borrower and Lender.

Borrower acknowledges that any prepayment of the Loan shall cause Lender to lose
its interest rate yield on the Loan and may cause Lender to have to reinvest the
prepaid amount in loans with a lesser yield (including, without limitation,
possibly in debt obligations other than first mortgage loans on commercial
properties). As a consequence, Borrower understands and agrees that the
foregoing terms and conditions of prepayment are an integral part of the
consideration for Lender making the Loan.

 

8. DEFAULT RATE. From and after the Maturity Date, or such earlier date on which
a Default (as defined in the Loan Agreement) exists under the Loan Agreement or
under any of the other Loan Documents, then at the option of Lender, all sums
owing on this Note shall bear interest at a rate per annum equal to five percent
(5%) in excess of the interest rate otherwise accruing under this Note (“Default
Rate”). To the extent permitted by law, the Default Rate shall apply both before
and after any judgment on the indebtedness evidenced by this Note.

 

9. ACCELERATION. If: (a) Borrower shall fail to pay when due any sums payable
hereunder; or (b) upon the occurrence of any Default, as defined in any one or
more of the Security Instrument, Loan Agreement, any other Loan Document, any
Other Related Document, or any obligation secured by any of the foregoing, which
Default is not cured within the applicable grace period, if any; THEN Lender
may, at its sole option, declare all sums owing under this Note immediately due
and payable; provided, however, that if any document related to this Note
provides for automatic acceleration of payment of sums owing hereunder, all sums
owing hereunder shall be automatically due and payable in accordance with the
terms of that document.

 

10. MISCELLANEOUS.

 

  10.1 Notices. All notices or other communications required or permitted to be
given pursuant to this Note shall be given to the parties at the address and in
the manner provided for in the Loan Agreement, except as otherwise provided
herein.

 

  10.2

Waiver of Right to Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE STATE
LAW, EACH PARTY TO THIS NOTE HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN

 

Page 2 of 12



--------------------------------------------------------------------------------

LOAN NO. 1015003

 

  DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION
THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS
(AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT
OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS
NOTE MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY
RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY.

 

  10.3 Waiver. Except as otherwise provided, Borrower waives presentment;
demand; notice of dishonor; notice of default or delinquency; notice of
acceleration; notice of protest and nonpayment; notice of costs, expenses or
losses and interest thereon; notice of late charges; and diligence in taking any
action to collect any sums owing under this Note or in proceeding against any of
the rights or interests in or to properties securing payment of this Note.

 

  10.4 Time. Time is of the essence of each and every term herein.

 

  10.5 Governing Law and Consent to Jurisdiction. This Note and any claim,
controversy or dispute arising under or related to this Note, the relationship
of the parties, and/or the interpretation and enforcement of the rights and
duties of the parties will be governed by, and construed and enforced in
accordance with, the laws of New York without regard to any conflicts of law
principles, except to the extent preempted by federal laws. Borrower and all
persons and entities in any manner obligated to Lender under the Loan Documents
consent to the jurisdiction of any federal or state court within New York having
proper venue and also consent to service of process by any means authorized by
New York or federal law.

 

  10.6 Commercial Use; Maximum Rate Permitted By Law. Borrower hereby represents
that this loan is for commercial use and not for personal, family or household
purposes.

It is the specific intent of Borrower and Lender that this Note bear a lawful
rate of interest, and if any court of competent jurisdiction should determine
that the rate herein provided for exceeds that which is statutorily permitted
for the type of transaction evidenced hereby, the interest rate shall be reduced
to the highest rate permitted by applicable law, with any excess interest
heretofore collected being applied against principal or, if such principal has
been fully repaid, returned to Borrower on demand.

 

  10.7 Lender’s Damages. Borrower recognizes that its default in making any
payment as provided herein or in any other Loan Document as agreed to be paid
when due, or the occurrence of any other Default hereunder or under any other
Loan Document, will require Lender to incur additional expense in servicing and
administering the Loan, in loss to Lender of the use of the money due and in
frustration to Lender in meeting its other financial and loan commitments and
that the damages caused thereby would be extremely difficult and impractical to
ascertain. Borrower agrees (a) that an amount equal to the Late Charge plus the
accrual of interest at the Default Rate is a reasonable estimate of the damage
to Lender in the event of a late payment, and (b) that the accrual of interest
at the Default Rate following any other Default is a reasonable estimate of the
damage to Lender in the event of such other Default, regardless of whether there
has been an acceleration of the loan evidenced hereby. Nothing in this Note
shall be construed as an obligation on the part of Lender to accept, at any
time, less than the full amount then due hereunder, or as a waiver or limitation
of Lender’s right to compel prompt performance.

 

  10.8 Joint and Several Liability. If this Note is executed by more than one
person or entity as Borrower, the obligations of each such person or entity
shall be joint and several. No person or entity shall be a mere accommodation
maker, but each shall be primarily and directly liable hereunder.

 

Page 3 of 12



--------------------------------------------------------------------------------

LOAN NO. 1015003

 

  10.9 Defined Terms. Unless otherwise defined herein, capitalized terms used in
this Note shall have the meanings attributed to such terms in the Loan
Agreement.

 

  10.10 Use of Singular and Plural; Gender. When the identity of the parties or
other circumstances make it appropriate, the singular number includes the
plural, and the masculine gender includes the feminine and/or neuter.

 

  10.11 Exhibits, Schedules and Riders. All exhibits, schedules, riders and
other items attached hereto are incorporated into this Note by such attachment
for all purposes.

 

  10.12 Inconsistencies. In the event of any inconsistencies between the terms
of this Note and the terms of any of the other Loan Documents related to the
Loan, the terms of the Loan Agreement shall prevail.

 

  10.13 Integration; Interpretation. This Note and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements between the parties. This
instrument may be amended only by an instrument in writing executed by the
parties hereto.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

Page 4 of 12



--------------------------------------------------------------------------------

LOAN NO. 1015003

 

IN WITNESS WHEREOF, Borrower has duly executed and delivered this Note as of the
date appearing on the first page of this Note.

 

BORROWER BLUEGRASS DC II LLC, formerly known as IIT Bluegrass DC II LLC LEHIGH
VALLEY CROSSING DC I LLC, formerly known as IIT Lehigh Valley Crossing DC I LLC
LEHIGH VALLEY CROSSING DC II LLC, formerly known as IIT Lehigh Valley Crossing
DC II LLC LEHIGH VALLEY CROSSING DC III LLC, formerly known as IIT Lehigh Valley
Crossing DC III LLC MIAMI DC III LLC, formerly known as IIT Miami DC III LLC
MIAMI DC IV LLC, formerly known as IIT Miami DC IV LLC TAMARAC COMMERCE CENTER
DC II LLC, formerly known as IIT Tamarac Commerce Center II LLC TAMARAC COMMERCE
CENTER DC III LLC, formerly known as IIT Tamarac Commerce Center III LLC

MIAMI DC III LAND LLC, formerly known as IIT Miami DC III Land LLC,

each a Delaware limited liability company

By:  

/s/ Lainie P. Minnick

Name:   Lainie P. Minnick Title:   Senior Vice President, Finance and Treasurer
CAJON DC LP, a Delaware limited partnership, formerly known as IIT Cajon DC LP
By:   Cajon DC GP LLC, a Delaware limited liability company, formerly known as
IIT Cajon DC GP LLC, its general partner   By:  

/s/ Lainie P. Minnick

  Name:   Lainie P. Minnick   Title:   Senior Vice President, Finance and
Treasurer

 

Page 5 of 12



--------------------------------------------------------------------------------

Loan No. 1015003

 

REDLANDS DC LP, a Delaware limited partnership, formerly known as IIT Redlands
DC LP By:   Redlands DC GP LLC, a Delaware limited liability company, formerly
known as IIT Redlands DC GP LLC, its general partner   By:  

/s/ Lainie P. Minnick

  Name:   Lainie P. Minnick   Title:   Senior Vice President, Finance and
Treasurer

 

Page 6 of 12



--------------------------------------------------------------------------------

Loan No. 1015003

 

DC Liquidating Assets Holdco LLC, as Guarantor, hereby joins in the Promissory
Note (“Note”) dated as of November     , 2015 between the borrowers identified
therein and Wells Fargo Bank, National Association, only for the purpose of
agreeing to be bound by, and to comply with, the terms and conditions of
Section 5 of the Note.

 

DC LIQUIDATING ASSETS HOLDCO LLC, a Delaware limited liability company  

By: DC Industrial Liquidating Trust,

a Maryland statutory trust,

its managing member

  By:  

/s/ Lainie P. Minnick

  Name:   Lainie P. Minnick   Title:   Senior Vice President,     Finance and
Treasurer

 

Page 7 of 12



--------------------------------------------------------------------------------

Loan No. 1015003

 

EXHIBIT A - INTEREST RATE AGREEMENT

Exhibit A to Promissory Note (“Note”) made by REDLANDS DC LP, a Delaware limited
partnership, formerly known as IIT Redlands DC LP, CAJON DC LP, a Delaware
limited partnership, formerly known as IIT Cajon DC LP, MIAMI DC III LLC, a
Delaware limited liability company, formerly known as IIT Miami DC III LLC,
MIAMI DC IV LLC, a Delaware limited liability company, formerly known as IIT
Miami DC IV LLC, MIAMI DC III LAND LLC, a Delaware limited liability company,
formerly known as IIT Miami DC III Land LLC, TAMARAC COMMERCE CENTER DC II LLC,
a Delaware limited liability company, formerly known as IIT Tamarac Commerce
Center II LLC, TAMARAC COMMERCE CENTER DC III LLC, a Delaware limited liability
company, formerly known as IIT Tamarac Commerce Center III LLC, LEHIGH VALLEY
CROSSING DC I LLC, a Delaware limited liability company, formerly known as IIT
Lehigh Valley Crossing DC I LLC, LEHIGH VALLEY CROSSING DC II LLC, a Delaware
limited liability company, formerly known as IIT Lehigh Valley Crossing DC II
LLC, LEHIGH VALLEY CROSSING DC III LLC, a Delaware limited liability company,
formerly known as IIT Lehigh Valley Crossing DC III LLC, BLUEGRASS DC II LLC, a
Delaware limited liability company, formerly known as IIT Bluegrass DC II LLC
(individually and collectively, “Borrower”) to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION (collectively with its successors or assigns, “Lender”).

R E C I T A L S

Borrower has requested and Lender has agreed to provide the option to fix the
rate of interest for specified periods on specified portions of the outstanding
principal balance as a basis for calculating the Effective Rate on such portions
of the principal amounts owing under the Note (“One-Month LIBO Rate Option”).
Borrower understands: (i) the process of exercising the One-Month LIBO Rate
Option as provided herein; (ii) that amounts owing under the Note may bear
interest at different rates and for different time periods; and (iii) that
absent the terms and conditions hereof, it would be extremely difficult to
calculate Lender’s additional costs, expenses, and damages in the event of a
Default or prepayment by Borrower hereunder. Given the above, Borrower agrees
that the provisions herein (including, without limitation, the LIBO Rate Price
Adjustment defined below) provide for a reasonable and fair method for Lender to
recover its additional costs, expenses and damages in the event of a Default or
prepayment by Borrower.

 

1. RATES AND TERMS DEFINED. Various rates and terms not otherwise defined herein
or in the Note are defined and described as follows:

“Calculated Interest Rate” is the rate of interest equal to the sum of:
(a) three percent (3.00%), plus (b) the LIBO Rate.

“Effective Rate” is the rate of interest calculated in accordance with Section 2
hereof.

“LIBO Rate” is the rate of interest per annum determined by Lender on the basis
of the rate for United States dollar deposits for delivery on the first
(1st) day of each LIBO Rate Period, for a period approximately equal to such
LIBO Rate Period, as reported on Reuters Screen LIBOR01 Page (or any successor
page) at approximately 11:00 a.m., London time, two (2) Business Days prior to
the first day of the LIBO Rate Period (or if not so reported, then as determined
by Lender from another recognized source or interbank quotation). In no event
shall LIBO Rate be less than zero percent (0.00%).

“LIBO Rate Period” is a period commencing on the first (1st) Business Day of a
calendar month and continuing to, but not including, the first (1st) Business
Day of the next calendar month; provided, however, no LIBO Rate Period shall
extend beyond the Maturity Date.

“LIBO Rate Portion” is the principal balance of the Note which is subject to a
Calculated Interest Rate.

“Regulatory Costs” are, collectively, future, supplemental, emergency or other
increases in the Reserve Percentage or the FDIC assessment rates, or any other
new or increased requirements or costs imposed by any domestic or foreign
governmental authority to the extent that they are attributable to Lender having
entered into the Loan Documents or the performance of Lender’s obligations
thereunder, and which result in a reduction in Lender’s rate of return from the
Loan, Lender’s rate of return on overall capital or any amount due and payable
to Lender under any Loan Document. Regulatory Costs shall not, however, include
any requirements or costs that are incurred or suffered by Lender as a direct
result of Lender’s willful misconduct.

 

Page 8 of 12



--------------------------------------------------------------------------------

LOAN NO. 1015003

 

“Reserve Percentage” is at any time the percentage announced within Lender as
the reserve percentage for the Loan under Regulation D, or other regulations
from time to time in effect concerning reserves for Eurocurrency Liabilities, as
defined in Regulation D, from related institutions as though Lender were in a
net borrowing position, as promulgated by the Board of Governors of the Federal
Reserve System, or its successor.

“Taxes” as referred to herein, are, collectively, all withholdings, interest
equalization taxes, stamp taxes or other taxes (except income and franchise
taxes) imposed by any domestic or foreign governmental authority that are
attributable to the Lender having entered into the Loan Documents or the
performance of Lender’s obligations thereunder.

 

2. EFFECTIVE RATE. Provided no Default exists under the Note or under any of the
other Loan Documents, the “Effective Rate” upon which interest shall be
calculated for the Note shall be one or more of the following:

 

  2.1 Initial Disbursement; Subsequent Disbursements.

 

  (i) For the initial disbursement of principal under the Note (“Initial
Disbursement”), the Effective Rate on such principal amount shall be the
Calculated Interest Rate on the date of disbursement, as determined by Lender.

 

  (ii) For any and all disbursements of principal under the Note made subsequent
to the Initial Disbursement at any time, and from time to time, within the same
calendar month as the Initial Disbursement (“Initial Month Subsequent
Disbursements”), the Effective Rate on such principal amount(s) shall likewise
be the Calculated Interest Rate applicable to the Initial Disbursement.

 

  (iii) Such Effective Rate shall apply to the Initial Disbursement, and any
Initial Month Subsequent Disbursements, from the respective dates of
disbursement through and including the date immediately preceding the first
(1st) Business Day of the next calendar month. On the first (1st) Business Day
of such next calendar month, the Initial Disbursement, and any Initial Month
Subsequent Disbursements, shall become the LIBO Rate Portion for purposes of
calculation of the Effective Rate under Section 2.2 hereof.

 

  (iv) For any and all disbursements of principal under the Note made at any
time, and from time to time, after the calendar month in which the Initial
Disbursement was made, any such principal disbursed shall also be added to the
LIBO Rate Portion for purposes of calculation of the Effective Rate under
Section 2.2 hereof.

 

  2.2 Reset of Effective Rate. Commencing with the first (1st) Business Day of
the first (1st) calendar month after the Initial Disbursement, and continuing
thereafter on the first (1st) Business Day of each succeeding calendar month,
the Effective Rate on the outstanding LIBO Rate Portion under the Note (i.e.,
all outstanding principal on such first (1st) Business Day) shall be reset to
the Calculated Interest Rate, as determined by Lender on each such first
(1st) Business Day.

 

  2.3 Requests. Any written request by Borrower to Lender shall be delivered to
Lender at Wells Fargo Bank, NA, 608 2nd Ave. S 11th floor | Minneapolis, MN
55402, Attention: Breanna Schmid, Loan Servicing Specialist, Loan No. 1015003,
with a copy to Lender at Wells Fargo Bank, NA, 1800 Century Park East, Suite
1200, Los Angeles, California 90067, Attention: Kevin Stacker, Senior Vice
President, or at such other place as may be designated in writing by Lender.

Lender is authorized to rely upon the telephonic request and acceptance of
Lainie Minnick, Jeff Latier or Brian Wilkinson as Borrower’s duly authorized
agent(s), or such additional authorized agents as Borrower shall designate in
writing to Lender. Borrower’s telephonic notices, requests and acceptances shall
be directed to such officers of Lender as Lender may from time to time
designate.

 

  2.4 Post-Maturity; Default Rate. From and after the Maturity Date, or such
earlier date on which a Default exists under the Loan Agreement or any of the
other Loan Documents, THEN at the option of Lender, all sums owing on the Note
shall bear interest at a rate per annum equal to the Default Rate.

 

Page 9 of 12



--------------------------------------------------------------------------------

LOAN NO. 1015003

 

3. TAXES, REGULATORY COSTS AND RESERVE PERCENTAGES. Within thirty (30) calendar
days after Lender’s demand, Borrower shall pay to Lender, in addition to all
other amounts which may be, or become, due and payable under the Note and the
other Loan Documents, any and all Taxes and Regulatory Costs. Lender shall give
Borrower notice of any Taxes and Regulatory Costs as soon as practicable after
their occurrence, but Borrower shall be liable for any Taxes and Regulatory
Costs regardless of whether or when notice is so given. A certificate as to the
amount of such Taxes and Regulatory Costs, submitted to Borrower by Lender,
shall be conclusive and binding for all purposes, absent manifest error.

 

4. LIBO RATE PRICE ADJUSTMENT. Borrower acknowledges that prepayment or
acceleration of a LIBO Rate Portion during a LIBO Rate Period shall result in
Lender’s incurring additional costs, expenses and/or liabilities and that it is
extremely difficult and impractical to ascertain the extent of such costs,
expenses and/or liabilities. Therefore, on the date a LIBO Rate Portion is
prepaid or the date all sums payable hereunder become due and payable, by
acceleration or otherwise (“Price Adjustment Date”), Borrower will pay Lender
(in addition to all other sums then owing to Lender) an amount (“LIBO Rate Price
Adjustment”) equal to the then present value of (a) the amount of interest that
would have accrued on the LIBO Rate Portion for the remainder of the LIBO Rate
Period at the Calculated Interest Rate set on the first (1st) Business Day of
the month in which such amount is prepaid or becomes due, less (b) the amount of
interest that would accrue on the same LIBO Rate Portion for the same period if
the Calculated Interest Rate were set on the Price Adjustment Date at the
Calculated Interest Rate in effect on the Price Adjustment Date. The present
value shall be calculated by using as a discount rate the Calculated Interest
Rate quoted on the Price Adjustment Date.

 

5. PURCHASE, SALE AND MATCHING OF FUNDS. Borrower understands, agrees and
acknowledges the following: (a) Lender has no obligation to purchase, sell
and/or match funds in connection with the use of a Calculated Interest Rate as a
basis for calculating an Effective Rate or LIBO Rate Price Adjustment; (b) a
Calculated Interest Rate is used merely as a reference in determining an
Effective Rate or a LIBO Rate Price Adjustment; and (c) Borrower has accepted a
Calculated Interest Rate as a reasonable and fair basis for calculating an
Effective Rate or a LIBO Rate Price Adjustment. Borrower further agrees to pay
the LIBO Rate Price Adjustment, Taxes and Regulatory Costs, if any, whether or
not Lender elects to purchase, sell and/or match funds.

 

6. MISCELLANEOUS. As used in this Exhibit, the plural shall mean the singular
and the singular shall mean the plural as the context requires.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

Page 10 of 12



--------------------------------------------------------------------------------

Loan No. 1015003

 

This Exhibit is executed concurrently with and as part of the Note referred to
and described first above.

 

BORROWER BLUEGRASS DC II LLC, formerly known as IIT Bluegrass DC II LLC LEHIGH
VALLEY CROSSING DC I LLC, formerly known as IIT Lehigh Valley Crossing DC I LLC
LEHIGH VALLEY CROSSING DC II LLC, formerly known as IIT Lehigh Valley Crossing
DC II LLC LEHIGH VALLEY CROSSING DC III LLC, formerly known as IIT Lehigh Valley
Crossing DC III LLC MIAMI DC III LLC, formerly known as IIT Miami DC III LLC
MIAMI DC IV LLC, formerly known as IIT Miami DC IV LLC TAMARAC COMMERCE CENTER
DC II LLC, formerly known as IIT Tamarac Commerce Center II LLC TAMARAC COMMERCE
CENTER DC III LLC, formerly known as IIT Tamarac Commerce Center III LLC

MIAMI DC III LAND LLC, formerly known as IIT Miami DC III Land LLC,

each a Delaware limited liability company

By:  

/s/ Lainie P. Minnick

Name:   Lainie P. Minnick Title:   Senior Vice President, Finance and Treasurer
CAJON DC LP, a Delaware limited partnership, formerly known as IIT Cajon DC LP
By:   Cajon DC GP LLC, a Delaware limited liability company, formerly known as
IIT Cajon DC GP LLC, its general partner   By:  

/s/ Lainie P. Minnick

  Name:   Lainie P. Minnick   Title:   Senior Vice President, Finance and
Treasurer REDLANDS DC LP, a Delaware limited partnership, formerly known as IIT
Redlands DC LP By:   Redlands DC GP LLC, a Delaware limited liability company,
formerly known as IIT Redlands DC GP LLC, its general partner   By:  

/s/ Lainie P. Minnick

  Name:   Lainie P. Minnick   Title:   Senior Vice President, Finance and
Treasurer

 

Page 11 of 12



--------------------------------------------------------------------------------

Loan No. 1015003

 

SCHEDULE 1 - SECURITY INSTRUMENTS

 

  (a) Deed of Trust with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing granted by Redlands DC LP, a Delaware limited
partnership, for the benefit of Lender, dated as of even date herewith, and to
be recorded in the records of San Bernardino County, California;

 

  (b) Deed of Trust with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing granted by Cajon DC LP, a Delaware limited
partnership, for the benefit of Lender, dated as of even date herewith, and to
be recorded in the records of San Bernardino County, California;

 

  (c) Mortgage with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing granted by Miami DC III LLC, a Delaware limited liability
company, and Miami DC III Land LLC, a Delaware limited liability company, for
the benefit of Lender, dated as of even date herewith, and to be recorded in the
records of Miami-Dade County, Florida;

 

  (d) Mortgage with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing granted by Miami DC IV LLC, a Delaware limited liability
company, for the benefit of Lender, dated as of even date herewith, and to be
recorded in the records of Miami-Dade County, Florida;

 

  (e) Mortgage with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing granted by Tamarac Commerce Center DC II LLC, a Delaware
limited liability company, for the benefit of Lender, dated as of even date
herewith, and to be recorded in the records of Broward County, Florida;

 

  (f) Mortgage with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing granted by Tamarac Commerce Center DC III LLC, a Delaware
limited liability company, for the benefit of Lender, dated as of even date
herewith, and to be recorded in the records of Broward County, Florida;

 

  (g) Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing granted by Lehigh Valley Crossing DC I LLC, a Delaware limited
liability company, for the benefit of Lender, dated as of even date herewith,
and to be recorded in the records of Lehigh County, Pennsylvania;

 

  (h) Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing granted by Lehigh Valley Crossing DC I LLC, a Delaware limited
liability company, for the benefit of Lender, dated as of even date herewith,
and to be recorded in the records of Lehigh County, Pennsylvania;

 

  (i) Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing granted by Lehigh Valley Crossing DC III LLC, a Delaware limited
liability company, for the benefit of Lender, dated as of even date herewith,
and to be recorded in the records of Lehigh County, Pennsylvania; and

 

  (j) Deed to Secure Debt with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing granted by Bluegrass DC II LLC, a Delaware limited
liability company, for the benefit of Lender, dated as of even date herewith,
and to be recorded in the records of Forsyth County, Georgia.

 

Page 12 of 12